I wish to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. I firmly believe that he will skilfully lead our session to success.
May I express my appreciation to Her Excellency Maria Fernanda Espinosa Garces, President of the General Assembly at its seventy-third session, for her important contributions to the work of the Assembly, as well as to Secretary-General Antonio Guterres for his work and dedication over the past year.
Eighty years ago, the Second World War broke out and became the deadliest chapter in the history of humankind. That global conflict took the lives of tens of millions and destroyed economies and societies. It witnessed horrendous crimes and the emergence of new weapons and means of warfare with unparalleled destructive power. By the close of that chapter, nations had come to realize the importance of a collective security system based on multilateral cooperation and international law as the foundation of a post-war global order. That has proved to be a wise choice.
For the past 75 years, multilateralism, with the United Nations at its heart, has become indispensable. Multilateral institutions provide the forums for States to deliberate and to establish common policies in all aspects of global governance, from the overarching themes of peace, security, economy, trade, development and human rights to specialized areas of cooperation in the maritime, aviation, postal and telecommunication spheres. They also generate ideas, set standards and strategies to coordinate the efforts of States to address traditional and non-traditional security challenges, and improve the quality of life.
We are at the threshold of the third decade of the twenty-first century. We can pride ourselves on a world of peace, cooperation and development. We can rejoice at the achievements of peace efforts in various regions, from Mali to Liberia and from South Sudan to Cote d’Ivoire. Viet Nam welcomes all efforts to settle disputes by dialogue and peaceful means, including the dialogue process between the Democratic People’s Republic of Korea and the United States.
We have also seen significant achievements in global development. Hundreds of millions of people have been lifted out of poverty. The universalization of primary education has been achieved in many nations. Maternal and child mortality rates have been considerably reduced. Together, we have established important strategies and frameworks for global development efforts, such as the 2030 Agenda for Sustainable Development, the Addis Ababa Action Agenda of the Third International Conference on Financing for Development and the Paris Agreement on Climate Change.
Yet multilateralism is facing acute challenges. It is alarming that narrowly interpreted national interests are chosen over common values and that big Power politics, coercion, competition and confrontation are favoured over cooperation, dialogue and respect for international law. The consequential reduction in political commitment and resources has impacted the efficiency and effectiveness of multilateral cooperation.
All that is happening at a time when the challenges we face are greater in magnitude and more complex in nature. No nation is immune to the immediate and long-term impacts of climate change, environmental degradation or pandemics. Conflicts are protracted in many areas, especially in the Middle East and Africa, while the risk of conflicts looms large in other regions. Battlegrounds are no longer confined within designated war zones but have spread to densely populated cities and villages.
The global arms control and non-proliferation regime is becoming more fragile. The development of science and technology has brought about new means and methods of warfare. Global military spending is at its highest. In the words of the Secretary-General, the world is on the verge of a new Cold War.
In that context, we welcome the timely theme set by the President for this session — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”.
Multilateral cooperation has a special place in Viet Nam’s foreign policy. Our history of reform, development and international integration are closely associated with our participation in global and regional multilateral institutions. The assistance of the United Nations and other international organizations helped Viet Nam to rebuild the country after decades of war.
Solid policy and legal frameworks have allowed Viet Nam to further advance integration and socioeconomic development and better implement global development goals. The United Nations and multilateral forums have provided Viet Nam with important political and legal platforms to expand our cooperation with nations of the world.
Viet Nam has been an active and constructive partner in multilateral processes. We are working with other States members of the Association of Southeast Asian Nations (ASEAN) to enhance ASEAN’s centrality in promoting peace, security and prosperity in Southeast Asia and the Asia-Pacific region.
In the United Nations, members of the Viet Nam People’s Army have joined the Organization’s peacekeeping operations. Our diplomats and experts have contributed substantively to the development of United Nations agendas and policies on sustainable development, oceans and seas, and human rights, inter alia. Viet Nam is strongly committed to the full implementation of the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change, and in particular is taking concrete steps to put an end to single-use plastics by 2025. Viet Nam is honoured to have been elected as a non-permanent member of the Security Council. On behalf of the Government and the people of Viet Nam, I wish to extend to the Assembly our most sincere gratitude for once again entrusting us with that important position. As a member of the Council, Viet Nam will do its level best to work with the broader United Nations membership towards the ultimate goals of sustainable peace and development.
Given today’s daunting challenges, it is critical that we all work to revitalize multilateralism and strengthen the United Nations. I would like to offer some thoughts on how that can be achieved.
First, we must all reaffirm the fundamental importance of international law and the Charter of the United Nations in international relations and multilateral cooperation. International law is the foundation of equal relations among States. Our actions must be in line with and guided by respect for international law. Viet Nam believes that respect for international law is the most effective means of preventing conflicts and seeking sustainable solutions to disputes. We support all efforts aimed at the settlement of disputes by peaceful means, in accordance with the Charter of the United Nations and international law, including through negotiation, conciliation and judicial settlement.
We call for the immediate lifting of the unilateral embargoes imposed against Cuba, which contravene international law. We urge the relevant parties in the South China Sea to respect international law, especially the United Nations Convention on the Law of the Sea (UNCLOS) of 1982, which is appropriately referred to as the constitution for the oceans and seas. Linking the Indian and Pacific Oceans, the South China Sea is strategically important to peace, security and prosperity in the Asia-Pacific region. The efforts of the relevant States have yielded positive outcomes in settling differences and disputes. However, Viet Nam has on many occasions voiced its concerns over the recent complicated developments in the South China Sea, including serious incidents that infringe upon Viet Nam’s sovereign rights and jurisdiction in our maritime zones, as defined by UNCLOS. The relevant States should exercise self-restraint and refrain from conducting unilateral acts that may complicate the situation or escalate tensions at sea, and disputes should be settled by peaceful means, in accordance with international law, including UNCLOS.
Secondly, it is important to enhance global and regional synergies. Global actions can be effective only if adapted to the particular historical, socioeconomic, political, cultural and geographical conditions of each region and State. Regional organizations could play a critical role in supporting United Nations efforts. Viet Nam welcomes the cooperation between the United Nations — especially the Security Council — and the African Union, the European Union and the League of Arab States in addressing security challenges in Africa and the Middle East.
In the South-East Asia region, ASEAN is a regional institution that is based on shared commitments and collective responsibility in enhancing regional peace, security and prosperity. In the more than 50 years since its founding, ASEAN has become an embodiment of the vision of regional Governments and peoples of a politically, economically and socially connected community. ASEAN has proved its centrality in the regional rules-based security architecture and provided a forum for States of the region and elsewhere to cooperate on matters pertaining to sustainable development and peace and stability in the region and around the world.
In 2020, Viet Nam will assume the chairmanship of ASEAN, at the same time as serving on the Security Council. We will endeavour to enhance cooperation and complementarity between the Council and regional organizations, particularly in the area of conflict prevention and sustainable peace efforts.
Thirdly, multilateral efforts need to put people at their heart. Lasting peace is a prerequisite for sustainable development and can be achieved only when the basic safety and living conditions of people are ensured. Viet Nam deplores all attacks against civilians and the infrastructure critical to their survival. We support and are committed to the advancement of United Nations agendas on women, peace and stability and children and armed conflicts. Viet Nam has endorsed the Safe Schools Declaration with a view to joining efforts to protect children’s right to education under all circumstances. We will promote post-conflict reconstruction efforts, particularly mine action, for the safety of people and the socioeconomic recovery and development of States.
Fourthly, multilateral institutions must be reformed in order to meet new requirements and better serve the interests of Member States, especially developing States in Asia, Africa and Latin America. Viet Nam welcomes all efforts to reform the United Nations development system in order to enhance its efficiency and effectiveness. We underline the need to increase Government ownership and to garner the contributions of non-governmental organizations and other stakeholders and communities. Viet Nam will work with Member States to actively contribute to reforming the working methods of the Security Council in order to enhance its transparency, democracy and effectiveness.
Finally, the political commitment of world leaders is indispensable to any efforts aimed at revitalizing multilateralism. The United Nations and the multilateral system can be empowered only if all countries commit to the greater good of the international community instead of narrowly defined interests and invest their will and resources. Only when such commitment is guaranteed can we enter a new, brighter chapter in the history of humankind — a chapter of cooperation and dialogue; a chapter of sustainable peace and development.